ORDER
PER CURIAM:
Paula McCullough was convicted following a bench trial in the Circuit Court of St. Clair County of four counts of receiving stolen property. After her convictions were affirmed on direct appeal, McCullough filed a motion for postconviction relief under Supreme Court Rule 29.15. Her appointed counsel filed an amended motion. As relevant here, the amended motion alleged that the prosecution failed to disclose to the defense prior to trial that several of the prosecution’s witnesses had previous criminal convictions. McCullough contended that she was entitled to a new trial due to the nondisclosure of this impeachment material. The circuit court denied relief following an evidentia-ry hearing. McCullough appeals. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).